Citation Nr: 0002623	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange, or some other 
herbicide, during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
December 1969.  He served in the Republic of Vietnam.

This appeal arises from a June 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for low back pain as not well grounded, and denied 
his claim for peripheral neuropathy, claimed as secondary to 
exposure to Agent Orange, or some other herbicide, during 
service.


FINDINGS OF FACT

1.   The claims file does not contain any competent medical 
evidence showing that there is a nexus between a current back 
disorder and the veteran's service.

2.  Peripheral neuropathy was not manifest during service, 
nor was peripheral neuropathy manifest to a compensable 
degree within one year of exposure to herbicides; there is no 
competent medical evidence of a causal link between the 
veteran's peripheral neuropathy and any incident of service, 
to include as secondary to Agent Orange, or some other 
herbicide, during service.


CONCLUSION OF LAW

The claims for service connection for low back pain, and 
peripheral neuropathy, are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Low Back Pain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran's service medical records include a report, dated 
in October 1967, which shows that he was treated for a back 
problem.  He was provided with Darvon and put on light duty 
for three days.  No diagnosis was given.
A separation examination report, dated in December 1969, 
shows that his musculoskeletal system was clinically 
evaluated as normal.  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving the back.

A report from Outpatient Hospital Care Management (OHCM), 
dated in April 1998, shows that the veteran sought treatment 
for low back pain, and that the diagnosis was lumbar 
radiculopathy.  X-rays were reportedly not taken.  

A review of the veteran's written statements, and a 
transcript of his hearing, held in March 1999, shows that he 
asserts that he has low back pain as a result of his service.  
Specifically, he argues that he hurt his back in about 
November 1966 while picking up an ammunition can.  He further 
stated that although he did not receive subsequent treatment 
for his back during service, he continued to experience 
occasional stabbing pains and weakness in his back.  

The Board finds that the veteran's claim for service 
connection for low back pain is not well grounded.  The 
veteran received treatment for back pain during service on 
one occasion, in October 1967.  This was apparently an acute 
condition, as evidenced by the lack of treatment for the back 
during the subsequent year and two months of service, and the 
lack of any findings for the back in the December 1969 
separation examination report.  The first indication of 
lumbar radiculopathy is found in the OHCM report, dated in 
April 1998.  Thus, the first evidence of lumbar radiculopathy 
comes approximately 28 years after separation from service.   
In addition, the claims file does not contain competent 
evidence showing that there is a nexus between the veteran's 
lumbar radiculopathy and his service.  Without such a nexus, 
the claim is not well grounded.  Accordingly, the claim for 
low back pain must be denied.  See 38 C.F.R. § 3.303; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).


II.  Peripheral Neuropathy

A review of the veteran's written statements, and a 
transcript of his hearing, held in March 1999, shows that he 
asserts that he has peripheral neuropathy as a result of his 
service.  He testified that he was first diagnosed with 
peripheral neuropathy in December 1997, and that the only 
other man in his place of employment who has peripheral 
neuropathy is also a Vietnam veteran.

The Board observes that the statutory presumption that 
certain diseases are the result of exposure to an herbicide 
in service is applicable with respect to acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309(e) (1999).  
For the presumption of service connection to attach for acute 
and subacute peripheral neuropathy, it must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, service connection could be granted on a direct 
basis if the claimed disorder was incurred or aggravated 
during the appellant's active duty service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Significantly, however, before 
the Board may address the merits of this claim it must first 
be established that the claim is well grounded.  38 U.S.C.A. 
§ 5107.

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis involving peripheral 
neuropathy.  

A report from Jorge A. Martinez, M.D., dated in February 
1998, shows that Dr. Martinez states that the veteran has 
idiopathic peripheral neuropathy.  He also noted that, "The 
Patient refers that he could have been exposed to Agent-
Orange during the Viet-Nam Conflict.  Delay[ed] effect of 
Agent-Orange in the Peripheral Nerves can not be ruled out."  

A report from the Cleveland Clinic Foundation (CCF), dated in 
April 1998, notes that the veteran had reported that he had 
had two "outside" electromyograms (EMG's) which were 
normal.  The report states that, "An EMG is how we make the 
diagnosis of peripheral neuropathy."  The report further 
notes that objective evidence of peripheral neuropathy could 
not be found.  The report concludes that "I do not feel 
comfortable saying [the veteran] has peripheral neuropathy 
due to Agent Orange."  

Initially, the Board notes that the sole diagnosis of 
peripheral neuropathy is the diagnosis of idiopathic 
peripheral neuropathy found in Dr. Martinez' February 1998 
report.  Therefore, there is no medical evidence showing that 
the veteran has acute or subacute peripheral neuropathy as 
defined in 38 C.F.R. § 3.306, which states that the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Note 2.  The Board further points out 
that, assuming arguendo that the veteran's peripheral 
neuropathy fits within this description, a well grounded 
claim has still not been presented for service connection for 
peripheral neuropathy on a direct basis.  The service medical 
records do not show that the veteran was treated, or 
diagnosed with, peripheral neuropathy during service.  The 
first diagnosis of peripheral neuropathy is dated in February 
1998, approximately 28 years after separation from service.  
Furthermore, the case file does not contain a medical opinion 
stating that any current peripheral neuropathy is related to 
a disease or injury incurred during his service.  Without 
such a nexus, the claim of entitlement to service connection 
for peripheral neuropathy on a direct basis is not well 
grounded, and must be denied.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  

In reaching this decision, the Board has considered Dr. 
Martinez' statement to the effect that Agent Orange could not 
be ruled out as the cause of the veteran's peripheral 
neuropathy.  However, the Board finds that Dr. Martinez' 
statement is too speculative and inconclusive, when viewed in 
its full context, to render the veteran's claim well 
grounded.  See Lee v. Brown, 10 Vet. App. 336 (1997),  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In particular, Dr. Martinez' 
statement, which comes approximately 28 years after the 
veteran's separation from service, is vague, is without 
citation to clinical findings, and is unenhanced by any 
additional medical comment.  See e.g.,  Bloom v. West, 12 
Vet. App. 185 (1999) (physician's use of the term "could 
have," without further supporting clinical data or other 
rationale, is too speculative to well ground a claim).  
Accordingly, the claim must be denied as not well grounded.

The veteran has primarily based his claim on the argument 
that service connection for peripheral neuropathy is 
warranted because it is secondary to exposure to Agent 
Orange, or some other herbicide, during service.  However, 
this claim is also not well grounded.  The veteran's DD Form 
214 indicates that he served in Vietnam, although the dates 
are unclear.  Even assuming his last day in Vietnam was the 
last day of his service, and therefore the last day of 
exposure to herbicides, see 38 U.S.C.A. § 1116(a)(3) (West 
1991), the first diagnosis of peripheral neuropathy is dated 
in February 1998.  This is approximately 28 years after the 
veteran's last day of service in Vietnam.  Therefore, there 
is no evidence that the veteran's neuropathy became manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
In addition, the Board points out that the claims file does 
not contain a competent opinion relating the veteran's 
peripheral neuropathy to exposure to Agent Orange, or some 
other herbicide, during his service.  In fact, the April 1998 
CCF report indicates that CCF did not believe that the 
veteran had peripheral neuropathy related to exposure to 
Agent Orange.  Under such circumstances, without competent 
medical evidence establishing a nexus, the veteran's claim, 
based on the theory that his peripheral neuropathy is 
secondary to exposure to Agent Orange, or some other 
herbicide, during service, must be denied as not well 
grounded. 


III.  Conclusion

The Board has considered the veteran's assertions to the 
effect that he has low back pain, and peripheral neuropathy, 
as a result of his service.   However, the only other 
evidence presented by the veteran that tends to show that 
there is a connection between any back condition or 
peripheral neuropathy and his service, are his own 
statements.  Although his statements and testimony represent 
evidence of continuity of symptomatology, they are not 
competent evidence which relates any present condition to 
inservice symptomatology, and under such circumstances these 
claims are not well grounded.  Savage.  Furthermore, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to a diagnosis, or as 
to the etiology of either of the claimed disorders.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments 
do not provide a factual predicate upon which service 
connection may be granted.

With regard to the claim for peripheral neuropathy, although 
the Board considered and denied this appeal on grounds 
different from that of the RO, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the claimant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this claim to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown , 9 
Vet. App. 425, 432 (1996).

As a final matter, the Board has considered the statement 
allegedly made by the veteran, found in the April 1998 CCF 
report, to the effect that his last two neurologists have 
agreed to send a letter in support of his participation in a 
class action lawsuit against the government, based on the 
claim that he has peripheral neuropathy secondary to exposure 
to Agent Orange.  At present, such evidence is not associated 
with the claims file.  The Board notes that VA has a duty to 
advise the veteran that should he obtain medical evidence in 
support of this argument, it may be sufficient to reopen his 
claim for peripheral neuropathy.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

As the foregoing explains the need for competent medical 
evidence showing a diagnosis and a nexus to service, or that 
the veteran has the claimed disability due to exposure to 
Agent Orange, or some other herbicide, during service, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his 
applications for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Service connection for low back pain is denied.

Service connection for peripheral neuropathy is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

